Mr. Prichett contended that under Rev. Code, If.ll, Section 8, an applicant who had a retailer’s license as a hotel keeper could not have combined with the same a wholesale license to sell intoxicating liquors.
Mr. Ball claimed that the Court had theretofore granted wholesale licenses under similar circumstances.
Lore, C. J.:
We have never heretofore had this question brought before us in this shape. Where such licenses have been granted they have come before us without objection as bona fide retailers of goods, wares and merchandise. The kind has never been inquired into, nor objected to. Here comes a person not claiming to be such, but a hotel keeper, and asks to combine the two—hotel keeping and wholesale liquor selling.
We refuse to grant this license, on the ground that the law does not contemplate the blending of the two lines of business named.